
	
		I
		112th CONGRESS
		1st Session
		H. R. 3701
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XX of the Social Security Act to provide
		  grants to support job creation initiatives, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Back to Basics Job Creation Act of
			 2011.
		2.Back to Basics
			 Job Creation grant programSubtitle A of title XX of the Social
			 Security Act (42 U.S.C. 1397 et seq.) is amended by adding at the end the
			 following:
			
				2010.Back to Basics
				Job Creation grant program
					(a)Grants
						(1)In
				generalThe Secretary, in
				consultation with the Secretary of Labor and the Secretary of Commerce, shall
				make grants to eligible entities to assist low-income individuals and
				individuals who have been unemployed for at least 3 months in developing
				self-employment opportunities.
						(2)Timing of grant
				awardsNot later than 90 days after the date of the enactment of
				this section, the Secretary shall obligate not less than half of any funds
				appropriated for grants under this section.
						(3)PreferenceIn
				awarding grants under this section, the Secretary shall give preference to
				eligible entities—
							(A)that serve
				communities that have experienced high levels of poverty and unemployment and
				low levels of reemployment, as determined by the Secretary using data reported
				by the Census Bureau and the Bureau of Labor Statistics;
							(B)that demonstrate an ability to administer
				activities using the grant funds without acquiring new administrative
				structures or resources, such as staffing, technology, evaluation activities,
				training, research, and programming; and
							(C)that have established partnerships with
				other government agencies, community based organizations, financial
				institutions, educational institutions, or business organizations.
							(b)Use of
				funds
						(1)In
				generalAn eligible entity awarded a grant under this section
				shall use the grant—
							(A)to provide education and training for
				business and financial literacy, certification, small business plan
				development, entrepreneurship, and patent and copyright processes; and
							(B)to provide funding
				for new small businesses that pay employees at a living wage.
							(2)LimitationsAn eligible entity awarded a grant under
				this section may not use the grant—
							(A)to subsidize
				private or public employment; or
							(B)for any activity
				in violation of Federal, State, or local law.
							(3)Administrative
				expensesAn eligible entity awarded a grant under this section
				may use not more than 10 percent of the grant funds for administrative
				expenses, except that none of the funds may be used for salaries.
						(4)Deadline on use
				of grant fundsAn eligible entity awarded a grant under this
				section shall expend the grant funds before December 31, 2013, except that the
				Secretary may provide an extension.
						(c)No effect on
				means-Tested benefitsFor purposes of determining eligibility and
				benefit amounts under any means-tested assistance program, any assistance
				funded by a grant under this section shall be disregarded.
					(d)Reporting
				requirementsThe Secretary
				shall submit a report on the implementation of this section to the Committee on
				Ways and Means of the House of Representatives and the Committee on Finance of
				the Senate whenever either committee shall so request.
					(e)Authorization of
				appropriationsThere are
				authorized to be appropriated for grants under this section $5,000,000,000 for
				fiscal year 2012. The amounts appropriated under this section are authorized to
				remain available through December 31, 2012.
					(f)DefinitionsFor
				purposes of this section—
						(1)the term
				eligible entity means a State, an Indian tribe, or a local
				government;
						(2)the term Indian tribe has
				the meaning given such term by section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b); and
						(3)the term
				means-tested assistance program means a benefit program for
				which eligibility is based on
				income.
						.
		
